L. K. Church, J.
After a full consideration I am of the opinion that judgment should be affirmed, even if the assignment of errors were held to be sufficient to allow the appeal to be examined. The assignment of errors is broad and general, and presents no question for review. Only those errors which are specifically assigned will be considered in the supreme court; and, where they are of such a general character and indefinite'nature as to necessitate an examination of the, whole case to ascertain the point presented in the ai’gument; they will be disregarded. Territory v. Stone, 2 Dak. 155; S. C. 4 N. W. Rep. 697; Rule 16, Supreme Court.
The errors should be so distinctly pointed out that there can be no room for discussion as to whether the errors assigned are specifically stated or not.
Judgment affirmed.
All concur.